Opinion issued December 7, 2012




                                         In The
                                Court of Appeals
                                        For The
                            First District of Texas
                                      ____________

                                NO. 01-12-00464-CV
                                  ____________

             IN THE INTEREST OF J.L. AND A.E., CHILDREN

                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2010-03655J

                           MEMORANDUM OPINION

      Appellant J.R. attempts to appeal from the trial court’s final decree

terminating her parental rights to J.L. and A.E., the minor children made the

subject of this suit, and granting sole managing conservatorship of the children to

the Department of Family and Protective Services.1



1
      To protect the identity of the minor children, we refer to appellant and the children
      by initials. See TEX. FAM. CODE ANN. § 109.002(d) (West Supp. 2012); TEX. R.
      APP. P. 9.8.
      An appeal from a final order terminating parental rights is governed by the

Texas Rules of Appellate Procedure for accelerated appeals. TEX. FAM. CODE ANN.

§§ 109.002(a), 263.405(a) (West Supp. 2012). In an accelerated appeal, absent a

motion to extend time under Rule of Appellate Procedure 26.3, “the deadline for

filing a notice of appeal is strictly set at twenty days after the judgment is signed,

with no exceptions. . . .” In re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005); see TEX.

R. APP. P. 26.1(b). “Filing a motion for new trial, any other post-trial motion, or a

request for findings of fact will not extend the time to perfect an accelerated

appeal.” TEX. R. APP. P. 28.1(b). A motion for extension of time to file the notice

of appeal, if any, must be filed within fifteen days after the twenty-day deadline for

filing a notice of appeal. See TEX. R. APP. P. 26.3; K.A.F., 160 S.W.3d at 927. A

motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by rule 26.1, but within

the 15-day extension period provided by Rule 26.3. See TEX. R. APP. P. 26.1, 26.3;

Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (Tex. 1997).

      Because the trial court signed the final decree on April 4, 2012, appellant’s

notice of appeal was due by April 24, 2012. Appellant did not file her notice of

appeal until May 10, 2012, which was thirty-six days after the decree was signed.

Hence, appellant’s notice of appeal was not timely filed. See K.A.F., 160 S.W.3d
2
at 927. Further, appellant did not file a motion to extend time to file her notice of

appeal and did not file her notice of appeal within the Verburgt period. See TEX.

R. APP. P. 26.3; Verburgt, 959 S.W.2d at 617–18.

      In the absence of a timely notice of appeal, we lack jurisdiction over the

appeal and therefore can take no action other than to dismiss the appeal. See TEX.

R. APP. P. 25.1; K.A.F., 160 S.W.3d at 927; Verburgt, 959 S.W.2d at 617.

      On October 22, 2012, we notified appellant that her appeal was subject to

dismissal for want of jurisdiction unless she filed a response showing grounds for

continuing the appeal.    See TEX. R. APP. P. 42.3(a).      Appellant, through her

appointed counsel, filed a response stating that, based on a review of the complete

record and the governing law, the Court does not have jurisdiction to consider the

appeal.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Chief Justice Radack and Justices Bland and Huddle.




                                         3